The opinion of the court was delivered by
Swayze, J.
The bill rendered was a false bill. It does not help the railroad company to prove that twenty per cent, was the usual charge to the city for contractor's profits and that the added charges were reasonable. The law required a true bill, and takes pains to secure that result by requiring an affidavit. By the act of 1902 governing Atlantic City (Comp. Stat., p. 1145, pl. 1974), expenditures for the water works are to be under the authority and direction of the water commissioners, and disbursements on account of the water department are to be made in pajment only of bills duty approved by them. The act of 1871 (Comp. Stat., p. 3665, pl. 726) makes it unlawful for commissioners of any city to disburse moneys unless the person claiming or receiving them first presents a detailed bill of items with the affidavit of the party claiming payment that the same is correct. The claimant must also specify the dates and names of the persons to whom the amounts composing the bill were paid. We think the water commissioners are within the designation “commissioners” in the act. Since they have control of the finances of the water department and the city comptroller would probably issue a warrant upon their approval of the bill, it is ncees*71sary, if the act of 1871 is to have any real effect, that they should withhold their approval until the hill is properly verified. One object of the act of 1871 is to protect the body that audits the bills by giving them the protection of a sworn claim. It has been held to he irregular for a common council to pass a bill, which had been in fact duly sworn to, before the officer had. signed the jurat. Berry v. Rahway, 21 Vroom 356. The case is much stronger where there is no affidavit such as the statute requires. In this ease there could be no such affidavit at the time of approval by the commissioners since the money had not yet been paid by the claimant — the railroad company. The return to our writ shows indeed affidavits verifying the claim of Lockwood or Lockwood & Cherry against the railroad company, but this does not comply with the statute which requires a verification by the party claiming payment of the city, and no officer or representative of the railroad company attempts to verify their-bill. This is no idle form, for an examination of the affidavits annexed to Lockwood & Cherry’s bill against the railroad shows that at most they purport to verify only the charges that correspond with the timebooks and accounts kept by the cashiers on the works. Literally read, the affidavits except from the verification altogether the sum of $574.92. It is probable that the affiants meant to say that this sum is to be excepted from the amount shown on the timebooks and accounts of the cashier. Assuming this in favor of the defendants, the affidavits still fall short of verifying the amount; to say, as they do, that it “is covered by bill rendered against said Lockwood & Cherry by said \\rest Jersey and Seashore Railroad Company for materials used and labor employed by said company in the construction of said work,” is no verification. The city was entitled to have some one having knowledge, make affidavit on the part of the railroad company that the “bill rendered” to Lockwood & Cherry was correct. The railroad company is therefore in the position of having rendered a false bill in which items were inserted for the purpose of increasing the bill to a certain amount after other bills for the same amount had been rejected because the items could *72not be checked; of refusing or neglecting to comply with the statute requiring verification, and of securing an approval of its bill before it had paid out its own money. We think an approval had under such circumstances cannot be sustained as an exercise of lawful power by the water commissioners, and must be set aside, with costs.